Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/30/2022 have been fully considered but they are not persuasive.
The rejection under 35 USC 112 has been removed.  However, even though it is now statutory, language reflecting the fact that an expert or someone’s intuition are used do not necessarily add patentable weight, as who uses the invention does not affect its structure or function.  
Regarding feature related to the combination, new art has been added. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7, 11-15, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan (US 2020/0082250) in view of Weston (US 2009/0204556)
Regarding claims 1 11 and 20, Guan discloses a method/system/computer program product comprising:
receiving training data [simulation data] and experts’ intuition [real data] wherein the expert’s intuition data is indicative of one or more insights of one or more experts in a particular domain (note that this italicized portion is moot,  as it does not matter where the data came from, and expert is merely a user, and the system functions the same with any user or any “expert”, so applicant cannot further define an invention by who is using it); training a machine learning model based on the training data; [0010]
predicting a class label for a new data input based on the machine learning model; [0012-0015; semantic map which defines class label tags, 0054, is used for the simulation which is a prediction for values]]
estimating a degree of similarity of a target attribute of the new data input relative to the training data, wherein the target attribute is an attribute related to one or more insights of the one or more experts (again, insight does not matter, and this portion does not limit the claim, it is merely a user defined target attribute); [generating the optimized simulation data by convergence, the level of convergence being a degree of similarity] and
resolving any conflict between the one or more insights of the one or more experts and the machine learning model [intended result, not a positively claimed feature] by
selectively applying a correction to the class label for the new data input based on the degree of similarity prior to providing the class label as an output. [0018, 0054, 0064-0066, the semantic information, which includes tags, are created and the simulation data is compared and optimized to improve the model using a generative adversarial network]
but does not expressly disclose a combining of the class label with expert data
Weston discloses an analogous system which may be supervised or semi-supervised wherein a label correction involves combining the class label with the experts’ intuition data.  [0013-0016, steps 101-108, unlabeled data and example data are each used to create predicted class information which is then combined in step 106]
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine class labels with expert data in order to arrive at data values in between which may be more accurate and/or precise than a simple binary choice of output, thereby reducing error. 
2. The method of claim 1, wherein estimating a degree of similarity of a target attribute of the new data input relative to the training data comprises:
generating an expected value of the target attribute by optimizing a first loss function; [Guan; 0012-0013]
and determining whether the expected value is realistic relative to the training data by optimizing a second loss function. [Guan 0055, 0057 describes the optimization occurs according to a convergence trend loss function of the first discrimination model of the real data and the simulation, so two loss functions]

3. The method of claim 2, wherein the loss functions are repeatedly optimized until a convergence between the loss functions occurs. [Guan; 0055, 0057 describes the optimization occurs according to a convergence trend loss function of the first discrimination model of the real data and the simulation, so two loss functions]

4. The method of claim 3, wherein estimating a degree of similarity of a target attribute of the new data input relative to the training data further comprises: 
in response to the convergence, estimating confusion for the target attribute by computing a difference between the expected value and an actual value of the target attribute. [Guan; 0068, the training unit compares simulated “expected” data with real “actual value” data, seeing if the simulated data is like the real data inherently means looking at the differences]

5. The method of claim 1, wherein the degree of similarity is estimated using a Generative Adversarial Network (GAN). [Guan; 0066-0067]

7. The method of claim 4, wherein selectively applying a correction to the class label for the new data input based on the degree of similarity comprises:
outputting the class label without any corrections in response to determining the expected value and the actual value are substantially the same. [Guan; Once values have converged the output label would no longer change, stopping optimization one a correct output is reached is inherent]


12. The system of claim 11, wherein estimating a degree of similarity of a target attribute of the new data input relative to the training data comprises: generating an expected value of the target attribute by optimizing a first loss function; and determining whether the expected value is realistic relative to the training data by optimizing a second loss function. [Guan; 0072, the first generative network generates the first value based on a loss function, a second GAN is then used as a discriminative model to determine based on a second loss function (inherent to the second GAN)]

13. The system of claim 12, wherein the loss functions are repeatedly optimized until a convergence between the loss functions occurs. [Guan;  0055, 0057 describes the optimization occurs according to a convergence trend loss function of the first discrimination model of the real data and the simulation, so two loss functions]

14. The system of claim 13, wherein estimating a degree of similarity of a target attribute of the new data input relative to the training data further comprises:
in response to the convergence, estimating confusion for the target attribute by computing a difference between the expected value and an actual value of the target attribute. [Guan; 0068, the training unit compares simulated “expected” data with real “actual value” data, seeing if the simulated data is like the real data inherently means looking at the differences]

15. The system of claim 11, wherein the degree of similarity is estimated using a Generative Adversarial Network (GAN). [Guan; 0066-0067]


17. The system of claim 14, wherein selectively applying a correction to the class label for the new data input based on the degree of similarity comprises:
outputting the class label without any corrections in response to determining the expected value and the actual value are substantially the same. [Guan; Once values have converged the output label would no longer change, stopping optimization one a correct output is reached is inherent]
[Also Figure 1 of Weston the process I repeated for optimization]


Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan (US 2020/0082250) in view of Weston in view of  Generative Adversarial Networks: An Overview by Creswell et al., (Creswell hereafter)
Regarding claims 6 and 16, the combination discloses the method of claims 1 and 11, but does not expressly disclose linear regression.  Cresswell discloses an analogous GAN learning system wherein the degree of similarity is estimated using a linear regression model. (Page 9 REGRESSION section describes using linear models to estimate similarity of the purpose of regression)   Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use linear regression as it makes the estimation procedure simple and, most importantly, these linear equations have an easy to understand interpretation on a modular level (i.e. the weights)
 .
Allowable Subject Matter
Claims 8-10 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/Primary Examiner, Art Unit 2648